El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La corporación demandante apela de resolución que fija el montante que debe pagar por costas.
El abogado de la apelante ataca, como cuestión prelimi-nar y con palabras que no queremos calificar, nuestra deci-sión en el caso de Brac v. Ojeda, 27 D.P.R. 658, que fué ratificado en el de Ramírez v. American Railroad Co. of Porto Rico, 28 D.P.R. 182. Dicho abogado ha hecho el mismo ata-que en otras ocasiones y en el de Fragoso v. Marxuach, 32 D.P.R. 690, en el que prescindiendo nosotros de los casos antes citados tratamos de nuevo la cuestión referente a costas y después de un detenido estudio llegamos a la misma con-clusión que en los dos citados al principio. Con esto pone-mos punto final a ese particular del alegato.
La sentencia que resolvió el pleito entre las partes fué revocada por este tribunal y declaramos sin lugar la de-manda con las costas a la demandante. El fundamento de nuestra sentencia fué que el presidente de la corporación de-mandante no tenía facultades por sí solo para separar al de-mandado de la administración de los bienes de la corporación y para quitárselos, así como que el demandado no tenía in-justamente la posesión de los bienes de la misma. Cortés & Segura, Inc., v. Cortés, 40 D.P.R. 547.
*475En el memorándum que el demandado presentó para co-brar las costas figuran varias partidas, siendo una de ellas por honorarios del taquígrafo por la transcripción de la evi-dencia y otra por honorarios de abogado en cantidad de $2,500. El total era de $2,713.25. Fué impugnado ese me-morándum por la demandante y la corte inferior lo aprobó por $859.80, habiendo rebajado a $800 los $2,500 que fueron reclamados por honorarios de abogado.
Siete motivos alega la apelante para sostener su recurso, de los cuales el primero y el sexto los argumenta separada-mente y los restantes los trata conjuntamente.
En el primer motivo dice que fué error de la' corte inferior no haber declarado nula por falta de juridicción la condena en costas que contiene nuestra sentencia en ese caso. Nos bastará decir por ahora que el artículo 306 del Código de Enjuiciamiento Civil, según fué enmendado en 1906, dis-pone que cuando este tribunal revoque una sentencia deberá dictar la que debió haber pronunciado el tribunal inferior. De acuerdo con ese precepto dictamos la sentencia que debió haber pronunciado el tribunal; resolviendo también la cuestión de costas que estaba ante él. Por consiguiente, este tribunal tuvo jurisdicción para imponer las costas actuando por el tribunal inferior y no impusimos costas originalmente causadas ante nosotros.
En el sexto motivo de la apelación se alega que fué error el aprobar el pago de cierta cantidad por la transcripción taquigráfica de la evidencia para la apelación del demandado.
La partida a que se refiere el señalamiento sé consigna en el memorándum en la siguiente forma: “Honorarios del taquígrafo por transcripción de la evidencia, $195.”
Al resolver sobre ella la corte de distrito se expresó así: *476honorarios del taquígrafo se cobran conforme a nn arancel y por tanto están incluidos dentro de las costas. Veve v. Municipio de Fajardo, 18 D.P.R. 764. Véase además Gandía vs. Stable, 37 D.P.R. 771. No se ha presentado el recibo del taquígrafo, ni una liquida-ción para determinar si el cobro se ajusta al arancel. N'o consta si la cantidad de $195 fué pagada por una sola copia de la transcrip-ción de los autos o por las tres que la ley señala. Da copia que el demandado presentó en el acto de la vista del memorándum, certi-ficada por el taquígrafo, para que la corte examinara el trabajo, con-tiene 249 páginas. Cada página tiene alrededor de 200 palabras. El arancel es de 10^; por cada 100 palabras. A falta de prueba de que fueron tres las copias suministradas, ya que la corte no lo puede presumir, se reduce la partida a $49.80.”
*475“La partida de $195, por honorarios del taquígrafo, por la trans-cripción de evidencia, se impugna porque no es recobrable como cos-tas y porque no se acompaña la liquidación del taquígrafo. Los
*476El apelante insiste en que nada puede percibirse porque la transcripción se obtuvo a los efectos de la apelación y por-que repetidamente se ba resuelto por esta Corte Suprema que en las apelaciones ante nosotros no bay costas. Cita es-pecíficamente el caso de Polanco v. Goffinet, 30 D.P.R. 882.
La Sección 5 de la ley creando las plazas de taquígrafos-reporters de los tribunales de distrito, aprobada el 10 de marzo de 1904, dice, en lo pertinente, así:
“Será deber del taquígrafo, al ser requerido por el Attorney General, el fiscal de distrito, o p'or cualquier persona parte en un pleito en que se hayan tomado notas taquigráficas, proporcionar copia es-crita en máquina de los autos {records), o de cualquier parte de los' mism'os, por la cual tendrá derecho a recibir, además de su sueldo, diez centavos como honorario por cada cien palabras, que habrá de satisfacer la parte que solicite aquélla, cuya suma habrá de cargarse como costas de la causa a la parte vencida en juicio
No aparece de los autos para qué se usó en verdad en concreto la transcripción de las notas taquigráficas en este caso, pero aceptando que lo fuera para la apelación, creemos que la ley tal como está redactada sostiene su inclusión en el memorándum como costas a percibir por la parte victoriosa, especialmente cuando esa resolución está apoyada por las decisiones de esta Corte Suprema que cita el juez sentencia-dor y además por las de López v. The American Railroad *477Company of Porto Rico, 28 D.P.R. 266 y Finlay v. Fabián, 25 D.P.R. 52.
En el caso de G-offinet, supra, que invoca específicamente el apelante, lo que se decidió fue lo que sigue:
‘1 En el segundo error se sostiene que la corte debió haber incluidoen el memorándum la cantidad pagada al taquígrafo por la prepa-ración del récord para la apelación que se interpuso para ante esta Corte Suprema. En el memorándum no se especificó esa partida. Nada dice la resolución de la corte sobre ella. Ni siquiera se fija su montante. Además, evidentemente se refería a las Costas de la apelación que estaban fuera del alcance de la corte de' distrito y que no fueron ni pudieron ser impuestas.”
Como puede verse, las circunstancias concurrentes eran muy distintas y la atención de la corte estuvo únicamente fija en el Pecho de que el determinar las costas de la apelación estaba, como en verdad está, fuera del alcance de la corte de distrito..
 Al tratar la apelante conjuntamente los otros motivos de error dice que pueden reducirse a tres aspectos fundamentales: primero, si la demandante es culpable o temeraria en el sostenimiento de la acción: segundo, el grado en todo caso de esa culpa o temeridad: y tercero, el valor de los servicios profesionales y la parte de ese valor que debe pagar la demandante con vista del grado de su culpa o temeridad.
La condena en costas que impusimos a la demandante al revocar la sentencia que se Pabia dictado por el tribunal inferior contra el demandado demuestra por los Pechos que entonces expusimos que la demandante había procedido te-merariamente al demandar a Fernando J. Cortés y al pri-varle de la administración de los bienes de la sociedad que tenía legítimamente. Nuestra sentencia con la condena en-costas es firme y por tanto no cabe discutir ni resolver ahora si fue erróneo tal pronunciamiento de costas.
Con respecto al segundo aspecto diremos que de acuerdo-con la jurisprudencia establecida por esta corte, por mayo-*478ría, no hay que fijar en la sentencia el grado de temeridad qne puede apreciarse en ese momento o lnego cnando se ac-túa directamente sobre el memorándum, y al revisar la con-clusión a que llegó la corte de distrito la encontramos ajus-tada a las circunstancias concurrentes satisfaciendo la suma fijada tanto al criterio de los actuales jueces que formaron la mayoría al establecerse la indicada jurisprudencia, como al del juez que suscribe que estuvo con la minoría y que en-tiende que dicha suma constituye el valor razonable de los servicios del abogado en un caso corriente de temeridad.
El tercer aspecto queda resuelto con lo dicho anterior-mente respecto a los otros dos especificados por la apelante; y no alegándose en los motivos de este recurso que la corte inferior cometiera error al valorar en $800 los honorarios del abogado del demandado no podemos declarar que la deman-dante no está obligada a pagar la cantidad fijada por la corte.

La resolución apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.